DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 14 April 2022.  Claims 1-6 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, and 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now recites that the coil designing apparatus includes a storage that stores a software instruction and a processor for executing the software instruction.  No such components are disclosed anywhere in the specification as originally filed.  Various simulations and models are disclosed, but the specification as-filed teaches nothing about a storage, any software, a processor, any instructions, or any computer or computer components whatsoever.  Accordingly, it is not reasonably conveyed to one of ordinary skill in the art that the inventor(s) had possession of the claimed software/storage/processor; the claim recites new matter.  Claims 2 and 3 are rejected by virtue of their dependence upon claim 1.

Allowable Subject Matter
Claims 4-6 are allowed.
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests the recited coil designing steps for a wound-wire dome-type coil with near-head-surface and far-head-surface coil portions.  Dodd (U.S. Pub. No. 2005/0046532 A1) broadly teaches a program for modeling geometry of a TMS coil, wherein the coil is curved around the surface of a head, but does not teach the specific coil type nor the recited coil designing/optimization steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the objection to the specification and the rejections under 35 U.S.C. 112(b) and 102 have been fully considered and are persuasive in light of the amendments.  The objection and rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant argues that while the newly recited components are not expressly recited in the specification as-filed, one of ordinary skill would readily understand that the claimed invention utilizes such components; essentially, Applicant argues that the components are inherently and/or implicitly supported by the specification as-filed.  The examiner disagrees.  Inherency may not be established by probabilities or possibilities; instead, the extrinsic evidence must make clear that the missing explicit limitation is necessarily present.  Here, while the newly recited software/storage/processor may be vaguely hinted at via the disclosure of the simulations/models, there is nothing that shows that these components are necessarily present.  Again, there is a complete lack of recitation/disclosure of a single computer component or computer-related component/apparatus.  Accordingly, these rejections are maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791